Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final rejection. Claims 1-8, 10, and 14-22 are pending.  

Status of Claims 
Applicant’s amendment date 09/27/2022, amending claims 1, 8, and 18. Adding new claims 21-22.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
  

Response to Amendment
The previously pending rejection under 35 USC 101 will be maintained. 
The pending rejection under 35 USC 103 will be maintained. 
The previously claim 7 objection is withdrawn. 

Response to Arguments 
Applicant arguments filed 09/27/2022 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by applicant’s amendments to the claims. 
Response to amendments under 35 USC 101
Applicant argues (Pages 11-12 of the remarks): 
Therefore, Applicant submits that the claims should be found patent eligible under Step 2A, Prong 2 because the claims amount to meaningful limitations that transform the claims into patent eligible subject matter by enabling review platforms access to transaction analytics (e.g., insights) to improve the current information provided by those product or service review platforms in a graphical user interface along with at least one review from a customer for each of the plurality of merchants on the review platform. Applicant submits that each claim as a whole, supported by the Subject Application, provides a practical application integrated in technology.  


Examiner respectfully disagrees:
With regard to an abstract idea, Independent Claims the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations. The claims are directed to generating an insights with merchant information of each of the plurality of merchants which covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Also, the claims are directed to group transaction data to generate the insights which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then it falls within the “method of organizing human activity” and “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recite the additional limitation an insights system, a transaction resource, a storage resource, a product or service review platform, an insights application programming interface, graphical user interface are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
Applicant argues (Page 12 of the remarks): 
Even if the Examiner still finds the claims to be patent ineligible under Step 2A, Prong 2, the claims should be found patent eligible under Step 2B. Indeed, amended claim 1 recites unconventional activity with respect to providing information to customers via a graphical user interface of review platforms accessed through websites or applications about a plurality of merchants.
Examiner respectfully disagrees:
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims do not include my limitations amounting to significantly more than the abstract idea, along. The claims include various elements that are not directed to the abstract idea. These elements include an insights system, a transaction resource, a storage resource, a product or service review platform, an insights application programming interface, graphical user interface.
 Examiner asserts that an insights system, a transaction resource, a storage resource, a product or service review platform, an insights application programming interface, graphical user interface are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0018], and [0061-0062], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

Response to Argument under 35 USC 103: 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner Note: with regards to the claimed features in claims 4-7, these features appear to be obvious variants since the claimed species do not appear to be patentably distinct, for example, selecting  transaction data/ attributes including a merchant identifier, a masked user identifier, a value, a currency, a payment method, a time and date, and goods/services sold (applicant spec.¶ 19); a country codes of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, a category code of the merchant ((applicant spec.¶ 49) for analysis to output the following ((applicant spec.fig.4, [0042-0045]: A frequency of returning customers and a frequency of new customers (claim 4); A location-based community (claim 5); Accepted methods of payments (claim 6); An operational status (claim 7). Unser’s “System and Method for determining services based on transaction data” is capable of applying different transaction data to be analyzed for a particular purpose/application. Unser [0037] teaches that the transaction data may be filtered according to different rules or targeting criteria for targeted analysis or for given applications. 

Claim Objections
Claim 22 objected to because of the following informalities:  
Claim 22 is object because a typographical error. Claim 22 recite “The method of claim 22”, it should be “The method of claim 21”. Appropriate correction is required.

Claim Rejections 35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, and 14-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c). 
Regarding Step 1
Claims 1-7, and 21-22 are directed toward a method (process). Claims 8, 10, and 14-17 are directed to a computer-readable storage medium executed by a computing system (machine). Claims 18-20 are directed toward a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-8, 10, and 14-22 are directed toward the judicial exception of an abstract idea. Independent claims 8 and 18 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method comprising: 
receiving, by an insights system, a plurality of transaction data from a transaction resource, each transaction data of the plurality of transaction data comprising at least two transaction attributes, the at least two transaction attributes comprising a merchant identifier, wherein the plurality of transaction data includes a plurality of different merchant identifiers; 
segmenting, by the insights system, the plurality of transaction data based on a particular transaction-based insight option of a plurality of transaction-based insight options; 
determining, by the insights system, a resulting transaction-based insight for the particular transaction-based insight option based on the segmented transaction data; storing the resulting transaction-based insight in a storage resource; 
receiving, from a product or service review platform, a request to access a particular type of transaction-based insight for a plurality of merchants stored in the storage resource via an insights application programming interface (API), wherein the product or service review platform allows customers who purchased a product or service from a merchant to leave a review for the merchant  corresponding to the purchase of that product or service that is displayed in a graphical user interface that is accessible to other customers, wherein each of the plurality of merchants correspond to a different merchant identifier of the plurality of different merchant identifiers; 
obtaining, by the insights system, corresponding transaction-based insights for the particular type of transaction-based insight from the storage resource; and 
sending, by the insights system, the corresponding transaction-based insights for the particular type of transaction-based insight to the product or service review platform for display in the graphical user interface in association with merchant information of each of the plurality of merchants and at least one review from a customer corresponding to the purchase of the product or service from that merchant for platform.

The Applicant's Specification titled "Transaction data insights for review platforms and merchant applications" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for provide an insight to a merchant and/or customer based on transaction data. In example aspects, based on received data which include customer review " (Spec. [0021]). 
As the bolded claim limitations above demonstrate, independent claims 1, 8, and 18 are recites the abstract idea of providing an insight to a merchant and/or customer based on transaction data. which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of notifying a user to take an action. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite an abstract idea of providing an insight to a merchant and/or customer based on transaction data. which pertain to "agreements in the form of contracts; legal obligation; behaviors; business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also recites towards mental processes because the limitations determining a transaction-based insight based on received transaction data, which is “observation, evaluations, judgments, and opinions,” expressly categorized under mental processes. See MPEP §2106.04(a)(2)(II). 

Dependent claims 2-7, 10, 14-17, and 19-22 further reiterate the same abstract ideas with further embellishments, such as 
claim 2 wherein the at least two transaction attributes further comprise a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.
claims 3, 16, and 20  wherein determining the resulting insight for the particular insight option based on the segmented transaction data comprises performing at least one of inferential analysis, cross-segment analysis, descriptive analysis, or user analysis on the segmented transaction data.
claim 4 wherein the at least two transaction attributes further comprise a masked user identifier, and at least one of a country code of an issuer, a country code of the merchant, a state code of the merchant, wherein the resulting transaction-based insight for the particular transaction-based insight option comprises a frequency of returning customers for each merchant of the plurality of merchants and a frequency of new customers for each merchant of the plurality of merchants.
claim 5 wherein the at least two transaction attributes further comprise a masked user identifier, and at least one of a country code of an issuer, a country code of the merchant, a state code of the merchant, or a city code of the merchant, wherein the resulting transaction-based insight for the particular transaction-based insight option comprises a location-based community of customers for each merchant of the plurality of merchants.
claim  6 wherein the at least two transaction attributes further comprise a payment method, wherein the resulting transaction-based insight for the particular transaction-based insight option comprises accepted methods of payment at each merchant.
claim 7 wherein the at least two transaction attributes further comprise a time and date, wherein the resulting transaction-based insight for the particular transaction-based insight option comprises an operational status of each merchant.
Claim 10 wherein the particular type of transaction-based insight comprises at least one of a frequency of returning customers, a frequency of new customers, a community of customers, whether a merchant is popular with tourists or locals, a payment method being used by customers at a merchant, or an operational status of a merchant.
Claim 14 wherein the particular type of insight comprises at least one of a frequency of returning customers, a frequency of new customers, a community of customers, whether a merchant is popular with tourists or locals, a payment method being used by customers at a merchant, or an operational status of a merchant.
Claims 15, and 19 wherein the at least two transaction attributes further comprise a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.
Claim 17 further comprising instructions that direct the computing system to: provide a push service configured to identify one or more recipients of a particular type of insight; and send, to each identified recipient of the one or more recipients, corresponding insights for the particular type of insight.
which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8, and 18.

Regarding Step 2A [prong 2]
Claims 1-8, 10, and 14-22 fail to integrate the abstract idea into a practical application. Independent claims 1 (Similarly claims 8 and 18) include the following additional elements which do not amount to a practical application:
Claim 1. A method comprising: by an insights system, a transaction resource storing the resulting transaction-based insight in a storage resource; from a product or service review platform, stored in the storage resource via an insights application programming interface (API), wherein the product or service review platform that is displayed in a graphical user interface that is accessible to other customers, 
The bolded limitations recited above in independent claims 1, (Similarly claims 8 and 18 also including a computer-readable medium executed by a computing system, and a processor) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor(s), computer memory, and a non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2). The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, " The system 700 can include one or more blade server devices, standalone server devices, personal computers, routers, hubs, switches, bridges, firewall devices, intrusion detection devices, mainframe computers, network-attached storage devices, and other types of computing devices.   (Spec. [0061-0062). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 8, and 18) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for providing an insight to a merchant and/or customer based on transaction data and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention uses received data providing an insight to a merchant and/or customer based on transaction data. when considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-7, 10, and 14-17, and 19-22 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8, and 18 respectively, for example, 
Claim 17 further comprising instructions that direct the computing system to: provide a push service. but these features only serve to further limit the abstract idea of independent claims 1, 8, and 18, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-8, 10, and 14-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of claims 1, 8, and 18 include an insights system, a transaction resource, a storage resource, a product or service review platform, an insights application programming interface, graphical user interface. Claim 17 comprising instructions that direct the computing system to: provide a push service. The displaying interface and storing data merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to providing an insight to a merchant and/or customer based on transaction data.
Claims 1-8, 10, and 14-22 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Kodali et al. US 2015/0294343 (hereinafter Kodali). 

Regarding Claim 1: 
A method comprising: 
Receiving, by an insights system, a plurality transaction data from a transaction resource, each transaction data of the plurality of transaction data comprising at least two transaction attributes, the at least two transaction attributes comprising a merchant identifier, wherein the plurality of transaction data includes a plurality of different merchant identifiers; (Unser disclose  figs. 1-3a [0035], “a database 310 containing a multiplicity of transaction data is included in managing computer system 110 … the transaction database 310 includes payment card transaction records 312 (EN: transaction records includes at least two transaction attributes”) plurality of customers and merchants (¶5), Merchant information may include merchant name, merchant category code (¶36).
Segmenting, by the insights system, the plurality of transaction data based on a particular transaction-based insight option of a plurality of transaction-based insight options; (Unser [0039-0040], “analytical processing of the transaction data includes performing one or more of variable analysis purchase sequencing, segmentation, clustering, and parameter modeling to establish profiles, trends and other attributes and relationships that link merchants, customers, events and serviceable properties … data segmentation of the transactions data associated with analytics engine 350 includes dividing information into groups”.) 
Determining, by the insights system, a resulting transaction-based insight for the particular insight option based on the segmented transaction data; (Unser [0044], “providing particular insights for a select application, such as providing enhanced client list data to a particular service provider with predicted service intervals tailored to each particular customer in view of overall customer transaction data. Also, providing comparative profiling and evaluation of merchant and market costs of serviceable properties and output to the particular requestor/user based on the specific user request).
storing the resulting transaction-based insight in a storage resource; (Unser in fig. 3a and Fig. 4 [0035].)
obtaining, by the insights system, corresponding transaction-based insights for the particular type of transaction-based insight from the storage resource; (See Unser [0032], “user interface communicatively couple over one or more networks for interfacing with managing system”. Unser Fig. 4 [0048]-[0051], “460 wherein the categorized transactions data and customer and merchant profiles are processed according to select independent, dependent and/or specialized variables to identify trends, customer behaviors, and relationships between product and service purchases by customers, purchasing frequency intervals relating to particular customers, merchants and/or products and services, …. Deliver insights to particular market segments, merchants, customers, and/or service providers”. Unser [0044], “provide particular insights”. Unser [0058], To gain insight into such purchasers and determine optimized intervals for approaching those potential customers for his/her particular service”. Also, see [0066-0067])
 
Unser does not appear to disclose receiving, from a product/service review platform, a request to access a particular type of transaction, wherein the product/service review platform allows customers who purchased a product/service from a merchant to leave a review for the merchant corresponding to the purchase of the product/service that is displayed in a graphical user interface; Sending, by the system, the corresponding transaction for the particular type of transaction to the product/service review platform for display in the graphical user interface in association with merchant information and at least one review from a customer.

However, Kodali teaches the following limitation: 
receiving, from a product or service review platform, a request to access a particular type of transaction-based insight for a plurality of merchant stored in the storage resource via an insights application programming interface (API), wherein the product or service review platform allows customers who purchased a product or service from a merchant to leave a review for the merchant corresponding to the purchase of that product or service that is displayed in a graphical user interface that is accessible to other customers, wherein each of the plurality of merchants correspond to a different merchant identifier of the plurality of different merchant identifiers; (Kodali (figs.2C & 3O depict allowing customers to post a review for their recent visit). Kodali further teaches in[0105], “the system 106 authenticates the customer to write for the visit for the store/service provided by the merchant and also displays the reviews provided by the customer as list at 222 on the user interface. The reviews displayed may include but is not limited to the past reviews, days ago and months ago”. Kodali [0170], “the customer visits the specified merchant to receive privileged services offered by the merchant. The customer is also enabled to provide the reviews for the respective merchant and the provided reviews are displayed over the user interface”.) 
sending, by the insights system, the corresponding transaction-based insights for the particular type of transaction-based insight to the product or service review platform for display in a graphical user interface in association with merchant information of each of the plurality of merchants and at least one review from a customer corresponding to the purchase of the product or service from that merchant for corresponding reviews of each of the plurality of merchants on the product or service review platform. (Kodali [0143], “Fig.3O depicting a user/merchant may view consumer analytics which include transactions, reviews, check-ins, grade, loyalty, rank, spendability, Facebook and Twitter activity, reviews and activity levels, statistics. Also, Fig.1B depicting a system (106) for providing privileged services to preferred customers by obtaining financial transaction details and alerts (a resulting transaction for the particular transaction option) sent from merchants (110, 158b, 156b). [0078] discusses a system for collecting purchasing activities by customers at merchant terminal. Fig.2C depicts merchant information (Charles Hanson’s bar or The Liberty) and at least one review from a customer. Fig.2E, RC# 232 depicts merchant information (American Comfort Food) and a particular type of transaction (55% users like this). 
In view of Kodali teachings, it would have been obvious to one of ordinary skill in the art as of the effective filling data of the claimed invention to modify the system of Unser, to include the feature of “requesting, and sending a particular type of transaction, merchant information, and at least one customer comment”, as taught by Kodali’s “System and Method for providing privileged services to preferred customers”, in the “System and Method for determining services based on transaction data” taught by Unser. 
One would have been motivated to include “requesting, obtaining, and sending a particular type of transaction, merchant information, and at least one customer comment” in order to evaluate customers purchasing activities/habits, thereby enabling the merchants to identify the preferred customers and providing privileged services (Kodali [0079]).

Regarding Claim 2: 
Unser in view of Kodali disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes comprise, a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  

Regarding Claim 3: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”
Unser in view of Kodali disclose the method of claim 1, 
Unser further teach wherein determining the resulting insight for the particular insight option based on the segmented transaction data comprises performing at least one of 
inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.) 
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or user analysis on the segmented transaction data.  (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)

Regarding Claim 5: 
Unser in view of Kodali disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes further comprise a masked user identifier, and at least one of a country code of an issuer, a country code of the merchant, a state code of the merchant, or a city code of the merchant, (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046]) wherein the resulting transaction-based insight for the particular transaction-based insight option comprises a location-based community of customers for each merchant of the plurality of merchants.  (Unser [0053-0055], “the query may request a list of likely new boat owners within a given local geographic region (e.g., within the state of Virginia) …. Processed via the analytics engine according to statistical analysis for determining those customer … indicates a likelihood of a customer’s new boats purchase at a merchant boat dealer”.) 

Regarding Claim 7: 
Unser in view of Kodali disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes further comprise and a time and date, (Unser [0036], EN: merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046]) wherein the resulting transaction-based insight for the particular transaction-based insight option comprises an operational status of each merchant. (Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”.) 

Regarding Claim 8: 
Claim 8 is the computer-readable medium claim corresponding to the method claim 1 rejected above. Therefore, Claim 8 is rejected under the same rational as claim 1. 

Regarding Claim 9: (Cancelled)

Regarding Claim 10: 
Unser in view of Kodali disclose the medium of claim 8, 
Unser further teach wherein the particular type of transaction-based insight comprises at least one of a frequency of returning customers, a frequency of new customers, a community of customers, whether a merchant is popular with tourists or locals, a payment method being used by customers at a merchant, or an operational status of a merchant.  .  (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”)

Regarding Claim 11: (Cancelled) 
Regarding Claim 12: (Cancelled)
Regarding Claim 13: (Cancelled)
Regarding Claim 14: 
Unser in view of Kodali disclose the medium of claim 8, 
Unser further teach wherein the particular type of insight comprises at least one of a frequency of returning customers, a frequency of new customers, a community of customers, whether a merchant is popular with tourists or locals, a payment method being used by customers at a merchant, or an operational status of a merchant.   (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”). Unser [0053-0055], “the query may request a list of likely new boat owners within a given local geographic region (e.g., within the state of Virginia) …. Processed via the analytics engine according to statistical analysis for determining those customer … indicates a likelihood of a customer’s new boats purchase at a merchant boat dealer”.)

Regarding Claim 15: 
Unser in view of Kodali disclose the medium of claim 8, 
Unser further teach wherein the at least two transaction attributes further comprise a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  

Regarding Claim 16: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”

Unser in view of Kodali disclose the medium of claim 8, 
Unser further teach wherein the instructions to determine the resulting insight direct the computing system to: perform at least one of inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.)
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or 
user analysis on the segmented transaction data.  (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)

Regarding Claim 17: 
Unser in view of Kodali disclose the medium of claim 8, 
Unser further teach further comprising instructions that direct the computing system to: provide a push service configured to identify one or more recipients of a particular type of insight; and send, to each identified recipient of the one or more recipients, corresponding insights for the particular type of insight.  (Unser [0067], “in response to this determination, the computer system may also prompt the merchant to send to a particular customer a targeted advertisement or reminder at a given time interval …. Output an alert message advising as to the customer’s”.) 

Regarding Claim 18: 

Claim 18 is the system claim corresponding to the method claim 1 rejected above. Therefore, Claim 18 is rejected under the same rational as claim 1. 

Regarding Claim 19: 
Unser in view of Kodali disclose the system of claim 18, 
Unser further teach wherein the at least two transaction attributes further comprise a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  

Regarding Claim 20: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”

Unser in view of Kodali disclose the system of claim 18, 
Unser further teach wherein the processor is further configured to determine the resulting insight by performing at least one of inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.) 
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or 
user analysis. (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)

Regarding Claim 21: 
 (New) Unser in view of Kodali disclose the method of claim 1, 
Kodali further teach wherein the request to access a particular type of transaction-based insight for the plurality of merchants further includes a location search input for the plurality of merchants.  (Kodali [0092], “the system may also include a geo-fenced merchant identifying unit. The geo-fenced merchant identifying unit enables the customer to identify the merchants available in the specified geo-fenced location”.)
In view of Kodali teachings, it would have been obvious to one of ordinary skill in the art as of the effective filling data of the claimed invention to modify the system of Unser, to include the feature of “a location search input”, as taught by Kodali’s “System and Method for providing privileged services to preferred customers”, in the “System and Method for determining services based on transaction data” taught by Unser. 
One would have been motivated to include “a location search input” in order to allow the user to identify the merchants available in a specified geo-fenced location based on the input (Kodali [0092]).


Regarding Claim 22:
(New) Unser in view of Kodali disclose the method of claim 22, 
Kodali further teach wherein the plurality of merchants displayed in the graphical user interface is based on the location of the plurality of merchants being within the location search input. (Kodali [0092], “the system may also include a geo-fenced merchant identifying unit. The geo-fenced merchant identifying unit enables the customer to identify the merchants available in the specified geo-fenced location”.)
In view of Kodali teachings, it would have been obvious to one of ordinary skill in the art as of the effective filling data of the claimed invention to modify the system of Unser, to include the feature of “a location search input”, as taught by Kodali’s “System and Method for providing privileged services to preferred customers”, in the “System and Method for determining services based on transaction data” taught by Unser. 
One would have been motivated to include “a location search input” in order to allow the user to identify the merchants available in a specified geo-fenced location based on the input (Kodali [0092]).


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Kodali et al. US 2015/0294343 (hereinafter Kodali). Further, in view of Alex et al. US 2013/0073340 (hereinafter Alex).
Regarding Claim 4: 
Unser in view of Kodali disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes further comprise a masked user identifier, (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  
wherein the resulting transaction-based insight for the particular transaction-based insight option comprises a frequency (Unser [0018] & [0041], “purchasing frequencies”.) of [[returning]] customers for each merchant of the plurality of merchants and a frequency of new customers for each merchant of the plurality of merchants.  (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. ) but, specifically fails to disclose returning customer for each merchant
Alex teaches following limitation: 
wherein the resulting transaction-based insight for the particular transaction-based insight option comprises a frequency of customers for each merchant of the plurality of merchants and a frequency of new customers for each merchant of the plurality of merchants.    (Alex figs. 8-9 [0044-0045], “permit a merchant to review a percentage of sales (again, based upon spend data and/or transaction data) to returning and/or new customers … average number of transactions 904 for returning and new customer”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Unser and Kodali to include the feature of determining a frequency of returning customer for each merchant, as taught by Alex, in order to determine a frequency of returning customers for each merchant and a frequency of new customers for that merchant (Alex figs. 8-9). It will allow the user access to a variety of specific information about the growth and performance of the business (Alex [0003]). 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Kodali et al. US 2015/0294343 (hereinafter Kodali). Further, in view of Downs et al. US 2017/0213208 (hereinafter Downs).
Regarding Claim 6: 
Unser in view of Kodali disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes further comprise a payment method, wherein the resulting transaction-based insight for the particular transaction-based insight option comprises [[accepted]] methods of payment at each merchant.  (Unser [0028], “determination of a merchant classification or category may be implemented using one or more indicia …. “merchant category code” or “MCC” is also a four-digit number assigned to a business by an entity that issues payment cars or by payment card transaction processors at the time the merchant is set up to accept a particular payment car”.) but, specifically fails to disclose accepted methods of payment at each merchant.
However, Downs teaches the following limitation: 
wherein the at least two transaction attributes further comprise a payment method, wherein the resulting transaction-based insight for the particular transaction-based insight option comprises accepted methods of payment at each merchant. (Downs [0003], “determining whether a merchant accepts payment cards are knows. Identifying merchant who are acceptors of payment cards, including merchant names and address information …. Identify whether one or more merchants are currently accepting MasterCard payment card transaction. Downs [0027], “insight into their customers’ acceptance data to predict merchants likely to accept additional commercial car products”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Unser and Kodali to include the feature determining/finding accepted method of payment at each merchant, as taught by Downs, in order to determine whether a merchant accepts payment cards (Downs [0003] & [0027]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen, Daqing, Sai Laing Sain, and Kun Guo. "Data mining for the online retail industry: A case study of RFM model-based customer segmentation using data mining." Journal of Database Marketing & Customer Strategy Management 19.3 (2012): 197-208.
Strauss et al. US 2017/0316459: Data system for adaptive incentive allocation in an online networked environment. 
Field-Darragh et al. US 2014/0279294: System and methods for order fulfilment, inventory management, and providing personalized services to customers. 
Sharp US 2016/0012465: System and method for distributing, receiving, and using funds or credits and apparatus thereof. 
Maitland US 2008/0268868: Method and apparatus for merchant search and offer presentation. 
Kazlou US 2020/0151752: System and method for acquiring consumer feedback via rebate reward and linking contributors to acquired feedback. 
Ghorbani et al. US 2021/0150604: Systems and method for customization of reviews. 
Kendall CA 2825657: Ad-based location ranking for geo-social networking system.  
Arora et al. US 11,030,535: Machine learning merchant ratings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624